Citation Nr: 1144742	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-00 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than November 1, 2009, for the award of a total disability rating due to individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel





INTRODUCTION

The Veteran served on active military duty from September 1966 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating action of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied entitlement to a TDIU.  The Veteran appealed this decision.  The Veteran had been receiving a combined rating of 60 percent from June 13, 2002.  Later, the Veteran was awarded a temporary total rating from July 22, 2009 to November 1, 2009.  In April 2011, the RO awarded TDIU, effective November 1, 2009; it was at this point the Veteran was receiving a combined 80 percent rating.  The issue became entitlement to a TDIU prior to November 1, 2009.  


FINDINGS OF FACT

1. The Veteran filed a formal application for TDIU in October 2005.  

2. Prior to November 1, 2009, the Veteran's service-connected disabilities consisted of: posttraumatic stress disorder or PTSD (50 percent disabling); duodenal ulcer with anemia residuals (20 percent disabling); bilateral tinnitus (10 percent); and bilateral sensorineural hearing loss (noncompensable).  The combined service-connected disability rating was 60 percent.  

3. Prior to November 1, 2009, the Veteran did not meet the schedular criteria for TDIU and was not unable to engage in substantially gainful employment due to his service-connected disabilities.  



CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than November 1, 2009, for the award of a total disability rating due to a TDIU, are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.340, 3.341, 3.400, 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist 

The earlier effective date issue arises from the Veteran's disagreement with the effective date assigned following the award of TDIU.  Courts have held that, once a claim is granted and substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under the Veterans Claims Assistance Act of 2000 (VCAA) (codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and at 38 C.F.R. § 3.159 (2011)).  However, in a March 2006 letter the Veteran was provided with an explanation of how effective dates are assigned.  The duties to notify and assist have been met.  

II. Factual Background

The Veteran has been service-connected for the residuals of a duodenal ulcer with anemia at 20 percent disabling since July 1972.  In June 2002, he was granted service connection for PTSD and assigned a 50 percent rating.  He was granted service connection for bilateral hearing loss (noncompensable) and tinnitus (at 10 percent disabling) effective from January 2008.  Prior to the award of a temporary total evaluation in July 2009, the combined evaluation for service-connected disabilities was 60 percent.  Service connection for diabetes mellitus was granted from August 2009 (20 percent disabling).  

In December 2002, the RO denied a claim for service connection for PTSD.  In his July 2003 appeal, the Veteran said he quit his job and starting working at home in 1992.  He also told the decision review officer (DRO) about his mechanic business in September 2003 at a hearing.  (Transcript, pp 9-10.)  He said his children helped him.  (Transcript, p 11.)  He said since service he had many jobs from working for a large company to cutting wood and junking cars for scrap.  (Transcript, p 15.)  

In December 2003, at a VA mental health appointment, the Veteran said most of the time he could not work.  In February 2004, at a VA psychiatric evaluation, the Veteran said he could not work due to his PTSD.  He explained he quit working outside the home in 1991.  Since that time he worked on cars at home and recently had to quit doing that.  But a history and physical record from the same month showed he was employed as having his own business despite reporting that he had trouble with his employment due to his symptoms.  

A March 2004 VA mental health progress note showed the Veteran related that he had not been able to work for the past year.  He owned his own business.  His sons had been helping him.  By September, a VA otolaryngology note showed he reported being retired.  

At an October 2004 VA examination, the Veteran said he had been unemployed since 2002.  The examiner concluded the Veteran had moderate difficulty in establishing and maintaining effective social and occupational relationships due to PTSD.  The Axis V Global Assessment of Functioning Scale (GAF) was 55.  He did not note time lost from employment due to PTSD when he was employed.  

A January 2005 VA mental health record showed the Veteran reported he had not been able to work due to being unable to focus, but he had been advising and helping his son in the mechanic business.  The note said he had not been working over the last year due to his nerve problems.  He was self-employed and his sons had taken over the business.  

In September 2005, the RO granted service connection for PTSD at 50 percent disabling, effective June 13, 2002.  The combined rating was 60 percent from June 13, 2002.  

In October 2005, the Veteran filed a claim for TDIU.  He said his service-connected conditions of an ulcer and PTSD prevented him from working.  He had ongoing treatment but no hospitalization for PTSD.  He had a twelfth grade education.  He said he became too disabled to work in 2002.  He had been self-employed from 1991 to 2002.  He said he had to quit full-time employment in 1991.  He said he could no longer be a mechanic because he might make mistakes.  

November and December 2005 Social Security Administration (SSA) psychological evaluation records showed the Veteran had deficits, in particular his ability to communicate, use judgment, deal with change, understand instructions and concentrate was markedly impaired.  In February 2006, a SSA decision found that the Veteran had severe PTSD, major depressive disorder, and GERD and concluded that he was unable to sustain substantial gainful activity and had been disabled since December 2002 under SSA regulations.  

The Veteran was evaluated in two VA examinations in 2006.  In April, a general examination showed the Veteran asserted he was not able to work due to his PTSD.  He said he was forgetful and made mistakes when repairing cars.  The examiner stated that his peptic ulcer disease was not affecting his ability to be employed and the Veteran admitted as much.  In May, it was noted in the record symptoms had improved since he had received treatment for his PTSD over the years.  Also, the examiner found it hard to determine what amount of his employment problems in the past were due to alcoholism and what were due to symptoms of PTSD.  The examiner noted the Veteran left a voluntary church position on his own volition, not because he was doing an inadequate job.  He described himself as having a good relationship with family.  His symptoms likely did affect many of his jobs in the past and he was assigned a Global Assessment of Functioning score of 55.  

In July 2006, the RO denied the claim for TDIU, noting that the Veteran's combined rating was 60 percent.  In April 2008, the RO granted claims for service connection for bilateral hearing loss (noncompensable) and tinnitus (10 percent disabling, but his combined rating was still 60 percent disabling.  

The Veteran was admitted to a private hospital for several days in May and June 2009; the diagnoses were bipolar disorder and PTSD.  From July to October 2009, the Veteran received in-patient VA treatment for PTSD.  An October 2009 VA neuropsychological assessment noted that the Veteran had assaultive behavior toward a VA clinician and that he had shot his own dog after a disagreement with his neighbors (who were his son and daughter-in-law).  The Veteran was given a full battery of psychological testing.  His results were not indicative of dementia although some deficiencies in cognitive performance were observed.  Early dementia could not be ruled out.  

In December 2009, a VA examination report showed a diagnosis of diabetes mellitus.  

From September to October 2010, the Veteran was again admitted to a private hospital due to a mood disturbance.  In December, a VA examination for PTSD showed that the Veteran was too impulsive to be able to work due to his PTSD.  

In April 2011, a supplemental statement of the case and RO rating shows the Veteran was awarded a TDIU with an effective date of November 1, 2009.  A temporary evaluation of 100 percent was assigned from July 22, 2009 to October 31, 2009 (when the Veteran had in-patient treatment for PTSD).  The Veteran was awarded a 70 percent rating for TDIU from November 1, 2009.  The Veteran's appeal for a TDIU continued because the date of the award did not extend back to the date of the claim and did not extend to the date the Veteran asserted he became too disabled to work; his claim was now for an earlier effective date for a TDIU.  






II. Legal Criteria and Analysis

      A.  Earlier Effective Dates in General

The Veteran contends that the effective date for his TDIU should be 2001, when he stopped working entirely, or alternatively 1991, after which he started running his own business and "worked when able."  The Veteran filed his formal claim for TDIU in October 2005.  

The general rule with respect to the effective date for an award of increased compensation is that the effective date of an award shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2002).  An exception to that rule applies under circumstances where evidence demonstrates a factually ascertainable increase in disability during the 1-year period preceding the date of receipt of a claim for increased compensation.  In that situation, the law provides that the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within 1 year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2011).  In all other cases, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2011) (emphasis added).  

The applicable statute, 38 U.S.C.A. § 5110(b)(2) and regulation 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim (provided also that the claim is received within one year after the increase) and are not applicable when a claim is filed and the increase in disability is subsequently ascertainable.  See Harper v. Brown, 10 Vet. App. 125 (1997).  The phrase "otherwise, date of receipt of claim" in 38 C.F.R. § 3.400(o)(2) provides the applicable effective date when a factually ascertainable increase occurred more than one year prior to receipt of the claim for increased compensation.  Id.  



      B.  Date entitlement arose 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011).  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  In determining when it is factually ascertainable that an increase in disability has occurred, the term "increase" means increase to the next disability level.  Hazan v. Gober, 10 Vet. App. 511, 519 (1997).  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  

Entitlement to a total compensation rating must be based solely on the impact of a veteran's service-connected disability on his ability to keep and maintain substantially gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  The question in a TDIU case is whether a veteran is capable of performing the physical and mental acts required by employment and not whether a veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).  

The evidence shows that in December 2010, a VA examiner found the Veteran too impulsive to work.  The examiner also stated he did not have total occupational and social impairment, however, deficiencies were noted in judgment, thinking, family relations and work.  The March 2011 examination report reflects that the Veteran's other service-connected disabilities of diabetes mellitus and ulcer residuals did not impair physical and sedentary employment.  

The evidence shows that November 1, 2009 is the proper date that entitlement arose, or the date that the Veteran became unable to secure or follow a substantially gainful occupation as a result of a service-connected disability.  This date was after the Veteran underwent a lengthy in-patient stay at a VA hospital for treatment for his PTSD.  The Veteran was assigned 70 percent rating from this date.  The evidence conclusively showed the Veteran was unable to work at a December 2010 VA examination for PTSD, and the combined rating of all service-connected disabilities was 80 percent as of November 1, 2009.  The effective date of November 1, 2009 is appropriate.  

Also, it is the established VA policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans unemployable by reason of service-connected disabilities, but who fail to meet the standards set forth in paragraph (a) of 38 C.F.R. § 4.16.  38 C.F.R. § 4.16(b) (2011).  See also 38 C.F.R. §§ 3.340, 3.341 (2011).  As the Veteran meets schedular standards now and has not shown to have been unemployable prior to November 1, 2009, there is no need to refer the claim to the Director of Compensation and Pension for consideration of a TDIU rating in the Board's opinion.  See 38 C.F.R. § 4.16(b).  

      
      C.  Receipt of Claim

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.151(a) (2011).  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155(a) (2011).  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c) (2011).  

Under some circumstances, the date of outpatient or hospital treatment or date of admission to VA or uniformed services hospital will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(1) (2011).  The first hurdle to applying this regulation is that a formal claim for pension or compensation must have been allowed or a formal claim for compensation must have been disallowed for the reason that the service-connected disability is not compensable in degree.  

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the Court addressed the issue of entitlement to an earlier effective date in a TDIU claim and pointed out that the applicable statutory and regulatory provisions, properly construed, require that the Board look to all communications in the file that may be interpreted as applications for claims, formal and informal, for increased benefits and, then, to all other evidence of record to determine the "earliest date as of which," within the year prior to the claim, the increase in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); see 38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Here, the Veteran filed a formal claim for TDIU in October 2005.  Regardless of whether an informal claim was filed prior to that point, the Board finds that the date entitlement arose came several years after the filing of the formal claim.  As a result, it is unnecessary to consider whether an informal claim was filed.  It was not factually ascertainable that the Veteran became unable to engage in substantially gainful employment due to his service-connected PTSD until the December 2010 examination.  At that point, the Veteran had met the schedular rating under 38 C.F.R. § 4.16(a) since November 1, 2009; reasonable doubt was considered and the claim for TDIU was awarded from that point.  

The Board has considered the Social Security determination that the Veteran was unemployable from December 2002.  However, its determination included the consideration of nonservice-connected disability (GERD) and concluded that PTSD was severe.  The Board finds the VA examination reports of 2005 and 2006 convincingly show that PTSD symptoms during this period were in the moderate range and did not preclude employment.  Ulcer symptoms were less than severe and the Veteran admitted and the examiner found in 2006 that the ulcer did not preclude him from working.  The remaining service-connected disabilities of hearing loss and tinnitus have not been shown to be particularly disabling even at present.  The Board finds that the Social Security determination is less probative than the clinical evidence reflecting that service-connected disability was moderately disabling from an industrial standpoint, but did not preclude gainful employment.  

The regulation states that the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 C.F.R. § 3.400(o)(2); See also 38 U.S.C.A. § 5110(b)(2).  In all other cases, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  As a result, the effective date is November 1, 2009 or the date entitlement arose, as that is the later date under 38 C.F.R. § 3.400(o)(1).  

Based on the foregoing, the Board concludes that an effective date earlier than November 1, 2009, for TDIU is not warranted.  As the preponderance of the evidence is against the claim for an earlier effective date for TDIU, the reasonable doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011).  





ORDER

Entitlement to an effective date earlier than November 1, 2009, for a TDIU is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


